BiíAtchfqRD, G. J.
I am entirely satisfied with the conclusions arrived at by the district judge in this case, and with the reason assigned by him therefor in his decision. The case is one where the damage sued for was caused by the wrongful neglect, upon navigable water, of a maritime duty owing to the libellant by the owners of the vessel, and arising out of the employment of the vessel as a carrier of cargo, and for which the vessel herself is liable. The facts and the law are carefully examined by the district judge, and the distinc*720tion between the present case and The Germania, 9 Ben. 356, is satisfactorily shown. ■_ . .
There "must be a decree for the libellant for $3,000, with interest from November 8, 188Ó, and his costs taxed in the district court at $325.30, and his costs in this court to be taxed.
See 2 Fed. Rep. 241.